UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------X
UNITED STATES,                         :
                                       :
                                       :
                                       :
     - against -                       :
                                       :
BRANDON HERNANDEZ,                     :          17 CR 69
                                       :
                                       :
                      Defendant.      :
--------------------------------------X
UNITED STATES,                         :
                                       :
                                       :
                                       :
     - against -                       :
                                       :
BRANDON HERNANDEZ,                     :          19 CR 798
                                       :
                                       :
                      Defendant.       :          ORDER
--------------------------------------X

VICTOR MARRERO, United States District Judge.

     The conference currently scheduled for Friday, July 9,

2021 at 10:30 a.m. is hereby rescheduled to Friday, July 9,

2021 at 10:00 a.m.

     In light of the ongoing public health emergency, the

conference   shall   be   a   teleconference.   The   parties   are

directed to use the dial-in number 888-363-4749, with access

code 8392198.

     The parties are further directed to review the Court’s

Emergency Individual Rules and Practices in Light of COVID-




                                 1
19,      available     on          the   Court’s   website:

https://nysd.uscourts.gov/hon-victor -marrero.



SO ORDERED.

Dated:    New York, New York
          6 July 2021




                               2
